      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 1 of 13



 1   XAVIER BECERRA                                         ROBERT W. FERGUSON
     Attorney General of California                         Attorney General of Washington
 2   SARAH E. MORRISON                                      KELLY T. WOOD (admitted pro hac vice)
     ERIC KATZ                                              CINDY CHANG (admitted pro hac vice)
 3   Supervising Deputy Attorneys General                   Assistant Attorney Generals
     CATHERINE M. WIEMAN, SBN 222384                        Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                            Environmental Protection Division
     ADAM L. LEVITAN, SBN 280226                             800 5th Ave Ste. 2000 TB-14
 5   BRYANT B. CANNON, SBN 284496                            Seattle, Washington 98104
     LANI M. MAHER, SBN 318637                               Telephone: (206) 326-5493
 6   Deputy Attorneys General                                E-mail: Kelly.Wood@atg.wa.gov
      300 South Spring Street, Suite 1702                   Attorneys for Plaintiff State of Washington
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6329
 8    Fax: (916) 731-2128
      E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Xavier Becerra
10   and the State Water Resources Control Board

11   [Additional Plaintiffs and Counsel Listed on
     Signature Pages]
12

13                            IN THE UNITED STATES DISTRICT COURT

14                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

15

16                                                         Case: No. 3:20-cv-04636-WHA
                                                           (consolidated with Case No. 3:20-cv-04869-
17      IN RE                                              WHA and Case No. 3:20-cv-06137)

18              CLEAN WATER ACT
                RULEMAKING                                 PLAINTIFF STATES’ RESPONSE TO
19                                                         DEFENDANTS’ BRIEF
                                                           CHALLENGING ORDER REQUIRING
20                                                         PRIVILEGE LOG

21                                                         (Applies to all actions)

22

23
                                            INTRODUCTION
24          The Administrative Procedure Act defines an agency’s administrative record as any
25   materials the agency directly or indirectly relied upon in reaching a decision. In the Ninth Circuit
26   and in this district, this includes internal agency documents and drafts as well as intra-agency
27   communications. Even where deliberative process or other claimed privilege may ultimately allow
28
                                                       1
             PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                           (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 2 of 13



 1   an agency to withhold such documents, courts in this judicial district uniformly require agencies to

 2   provide a privilege log of documents withheld in order to identify and substantiate the agency’s

 3   claims of privilege. Here, and consistent with this precedent, the Court’s Case Management

 4   Scheduling Order directed EPA to provide plaintiffs with a privilege log. EPA challenges that

 5   directive, asserting that it has no such obligation and that, even if it did, doing so in this case would

 6   be unduly burdensome on the federal government. EPA’s arguments fail.

 7           EPA misconstrues and misapplies relevant precedent. EPA conflates the standard for

 8   supplementing the administrative record with the minimal showing under which courts in the

 9   Northern District require a privilege log. That showing does not require bad faith and is easily met

10   on its face in this case. Specifically, EPA admits that it is withholding a substantial number of

11   documents from the administrative record on the basis of deliberative process privilege. And,

12   despite the fact that the rule at issue in this case came about wholly as the result of an Executive

13   Order from the President, EPA’s record index is utterly devoid of any documents, communications,

14   or directives from the White House aside from the Executive Order itself. Along with other

15   irregularities in the index of record as set out below, precedent in this judicial district establishes

16   that EPA must—at a minimum—provide plaintiffs with a privilege log. Because it has had since at

17   least July to do so, and has refused despite Plaintiff States’ repeated requests, EPA’s claims of

18   undue burden are disingenuous and unfounded.

19                                               ARGUMENT
20   I.    LEGAL STANDARD.
21           In considering a legal challenge to agency action, reviewing courts are limited to the

22   administrative record. Lands Council v. Powell, 395 F.3d 1019, 1026 (9th Cir. 2004). That record,

23   while prepared by the agency, is not “necessarily those documents that the agency has compiled

24   and submitted as ‘the’ administrative record”; rather, “[t]he whole administrative record … consists

25   of all documents and materials directly or indirectly considered by agency decision-makers and

26   includes evidence contrary to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d

27   551, 555 (9th Cir. 1989) (internal quotations and citations omitted; emphasis in original); see also

28   State of Cal. ex rel. Lockyer v. U.S. Dep’t of Agriculture, Nos. C05-3508 & C05-4038, 2006 WL
                                                      2
              PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                            (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 3 of 13



 1   708914, at *2 (N.D. Cal. Mar. 16, 2006) (“To be complete, the administrative record must contain

 2   materials that are directly or indirectly related to the agency’s decision, not just those materials that

 3   the agency relied on.”). Such documents include communications received from other agencies,

 4   and can include communications from the Department of Justice and/or the White House when

 5   there is an indication of participation in agency decision-making. Regents of the Univ. of California

 6   v. United States Dep’t of Homeland Security, 2017 WL 4642324, at *3-4 (N.D. Cal. Oct 17, 2017).

 7   In addition, while some circuits have excluded internal communications in certain circumstances,

 8   courts in this judicial district “have uniformly concluded that internal agency communications and

 9   drafts are part of the administrative record” and that “it is wrong to assert that these types of

10   materials, as a categorical matter, should be excluded….” Center for Food Safety v. Vilsack, 2017

11   WL 1709318, at *4 (N.D. Cal. May 3, 2017); quoting Institute for Fisheries Res. v. Burwell, 2017

12   WL 89003, at *1 (N.D. Cal. Jan. 10, 2017).

13           Because it is improper to categorically exclude such documents, courts in the Northern

14   District “have consistently held that parties that intend to withhold documents based on privilege

15   must produce a privilege log….” State v. U.S. Dep’t of Homeland Sec., 2020 WL 1557424, at *9

16   (N.D. Cal. Apr. 1, 2020); quoting S.F. Bay Conservation & Dev. Comm’n v U.S. Army Corps of

17   Eng’rs, 2018 WL 3846002, at *7. Indeed, as this Court has noted, “[i]f a privilege applies, the

18   proper strategy isn’t pretending the protected material wasn’t considered, but withholding or

19   redacting the protected material and then logging the privilege.” Regents of Univ. of California,

20   2017 WL 4642324, at *7; quoting Inst. for Fisheries Res. v. Burwell, 2017 WL 89003, at *1 (N.D.

21   Cal. Jan. 10, 2017).

22   II.   EPA MUST PROVIDE A PRIVILEGE LOG IDENTIFYING DOCUMENTS THAT IT HAS
           WITHHELD FROM THE RECORD BASED ON PRIVILEGE.
23

24           EPA challenges this Court’s order that it produce a privilege log identifying those portions

25   of the administrative record it is withholding based on deliberative process privilege or other

26   asserted privileges. EPA disagrees with prior rulings from courts within the Northern District

27   holding that deliberative process materials cannot categorically be excluded from an administrative

28   record. EPA also asserts that privilege logs for documents withheld based on deliberative process
                                                       3
              PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                            (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 4 of 13



 1   privilege are only required where a plaintiff first establishes “bad faith or improper behavior” on

 2   the part of a federal agency. ECF No. 95 at 10. Neither of these arguments has merit.

 3          First, EPA’s argument conflates the standard for adding deliberative process documents to

 4   the record with the minimal showing required in the Northern District to rebut the presumption of

 5   completeness of the record for privilege log purposes. Far from requiring bad faith or improper

 6   action, completeness can be rebutted solely based on the fact that an agency is withholding

 7   documents on the privilege grounds, a fact that is admitted here.

 8          For example, in Gill v. Dep’t of Justice, 2015 WL 9258075, at *7 (N.D. Cal. Dec. 18, 2015),

 9   the federal government asserted—as it does here—that it was not required to provide a privilege

10   log because “absent an allegation of bad faith or improper behavior” deliberative materials are

11   privileged and not part of the administrative record. Id. The court rejected that argument. While

12   acknowledging that deliberative documents ultimately may be excluded from the record, the court

13   held that the government was not excused from identifying the documents it was excluding. Id.

14   Although the Gill court indicated in another portion of the opinion that plaintiffs had rebutted the

15   presumption of completeness based on the government’s use of an incorrect standard for certifying

16   the record, the court also made clear that the privilege log requirement would exist even if the

17   correct standard had been used. Id. The court then reiterated the well-established practice in the

18   Northern District requiring “parties withholding documents on the basis of the deliberative process

19   privilege to, at a minimum, substantiate those claims in a privilege log.” Id., citing, e.g., Ctr. for

20   Biological Diversity v. U.S. Bureau of Land Mgmt., 2007 WL 3049869, at *6 (N.D. Cal. Oct. 18,

21   2007); Lockyer, 2006 WL 708914, at *4. Here, EPA admits that it has excluded deliberative

22   documents from the record in this case. ECF No. 95 at 3. As in Gill, EPA should be required to

23   identify withheld documents so that plaintiffs can evaluate the assertion of privilege and can seek

24   a determination from the Court whether such records are properly excluded.

25          Additionally, courts have also found a showing of incompleteness sufficient to require a
26   privilege log based on an agency’s withholding of records from other parts of the Executive Branch,
27   including the White House. In Regents of University of California, 2017 WL 4642324, this Court
28   found the presumption of completeness rebutted where he
                                                          t record lacked documents from White
                                                   4
              PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                            (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 5 of 13



 1   House officials or staff, despite their publicly declared participation in, and influence over, the

 2   rulemaking at issue. Id. at *3-4. Based on this and other available information, this Court required

 3   defendants to provide a privilege log for all documents withheld on the grounds of privilege. Id. at

 4   *8.

 5          A similar situation exists here. It is beyond dispute that the “Clean Water Act Section 401

 6   Certification Rule,” 85 Fed. Reg. 42,210 (July 13, 2020) (section 401 rule) challenged in this case

 7   is the direct result of an executive order from the President. ECF No. 95 at 5. Indeed, the White

 8   House has gone out of its way to take credit for the rule. The President himself has repeatedly

 9   decried the fact that states are able to use Clean Water Act authority to condition or deny energy

10   projects based on water quality impacts and has stated that his executive order “will fix this,

11   dramatically accelerating energy infrastructure approvals.” 1 Despite clear indication of the White

12   House’s push to curtail the states’ section 401 authority for the sake of increased energy

13   infrastructure—and its direct command that EPA accomplish that goal via the section 401

14   rulemaking—EPA’s certified index is devoid of documents or communications between the White

15   House and EPA except for the Executive Order itself. As in Regents, this absence strains credulity

16   and alone is sufficient to rebut the presumption of completeness. Moreover, EPA admits that such

17   documents exist but are being withheld pursuant to deliberative process privilege. ECF No. 92-3,

18   Declaration of John Goodin, ¶¶ 33-35 (stating that records reflecting the Executive Branch’s

19   internal processes regarding the rule have been withheld).

20          These documents are potentially critical to plaintiffs’ arguments that the section 401 rule

21   should be invalidated because it was based on factors that Congress never intended EPA to consider

22   in the Clean Water Act—namely the increase of domestic energy production untethered from any

23   concerns related to water quality. See Motor Vehicle Mfrs. Ass’n of U.S. v. State Farms Mut. Auto.

24   Ins. Co., 463 U.S. 29, 43 (1983) (an agency acts in an arbitrary and capricious manner when it

25   “relie[s] on factors which Congress has not intended it to consider [or] fail[s] to consider an

26
            1
               See, e.g., Remarks by President Trump at Signing of Executive Order on Energy and
27   Infrastructure, Crosby, TX, White House Office of the Press Secretary (April 10, 2019), available
     at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-signing-executive-
28   order-energy-infrastructure-crosby-tx/.
                                                     5
                PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                              (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 6 of 13



 1   important aspect of the problem”). Again, such documents may potentially be withheld pursuant to

 2   relevant law governing supplementation of the record and/or the existence of applicable privilege.

 3   But, those determinations simply cannot be made without the government disclosing the existence

 4   of such records and substantiating its basis for withholding them.

 5          Second, EPA also is incorrect in asserting that rebutting completeness requires plaintiffs to

 6   specifically identify records obtained via a Freedom of Information Act (FOIA) request. While

 7   documents obtained pursuant to FOIA certainly can be used as a basis to argue that an

 8   administrative record is incomplete, it is far from the only means of doing so—as clearly indicated

 9   by the above-referenced case law. Furthermore, because deliberative process and other privilege

10   protections also serve as shields from FOIA disclosure, it is disingenuous for EPA to claim that

11   plaintiffs were required to somehow obtain documents EPA now asserts are privileged to show that

12   such records indicate an incomplete record.

13          Finally, EPA’s certified index shows on its face that it contains less than all documents and

14   materials directly or indirectly considered by the agency in making its decision. In fact, EPA’s

15   certified index is missing dozens of documents that EPA itself cites in the preamble to the final

16   section 401 rule. These documents include relevant case law, legislative materials, and prior

17   regulatory guidance, all of which clearly should be included in the record. Declaration of Kelly

18   Wood (Wood Decl.) at ¶¶ 4-5. EPA’s claims that the record is complete are false.

19          In short, this judicial district and this Court have consistently required the federal

20   government to produce a privilege log for all documents withheld from the record on grounds of

21   privilege. EPA provides no compelling reason for this Court to abandon that requirement in this

22   case, and the presumption of completeness for privilege log purposes has been amply rebutted. The

23   Court should decline to modify its Case Management Scheduling Order.

24   III. REQUIRING A PRIVILEGE LOG WOULD NOT BE UNDULY BURDENSOME ON THE
          FEDERAL GOVERNMENT.
25

26          EPA argues in the alternative that it should be excused from providing a privilege log

27   because such a requirement would be unreasonable and unduly burdensome on the federal

28   government. To the contrary, the potential burden on EPA does not erase its obligation to identify
                                                     6
             PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                           (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 7 of 13



 1   privileged materials withheld from the record.

 2          EPA points to no binding authority for the proposition that the burden of producing a

 3   privilege log relieves the federal government of the obligation to provide one. The cases EPA

 4   cites for the proposition that it can categorically exclude deliberative materials from the record

 5   are from outside of this jurisdiction and not binding on this Court. Furthermore, EPA cannot

 6   credibly claim that it was caught off guard by such a requirement. As noted above, and indeed as

 7   noted by the Court during the case management conference, the law in the Northern District is

 8   clear. The present actions have been filed in this judicial district since the middle of July and

 9   Plaintiff States have repeatedly requested the production of a privilege for documents withheld

10   from the record. Wood Decl. at ¶ 6. EPA provides no explanation why—despite clear case law to

11   the contrary—it waited until specifically directed by the Court (nearly four full months) to begin

12   looking into what documents were withheld from the record. Whatever situation EPA finds itself

13   in now is one of its own making.

14          That said, Plaintiff States remain willing to work with EPA on reasonable accommodations.

15   Plaintiff States are also willing to accept the production of a privilege log on a rolling basis—so

16   long as the timelines for doing so remain reasonable. Plaintiff States note that the total length of

17   time for EPA’s privilege log production may impact current deadlines for motions to complete the

18   record and summary judgment. Should the Court be inclined to extend the November 12 deadline

19   for production of the privilege log, Plaintiff States request that the Court give the parties 10 days

20   to develop and propose a reasonable schedule for the extension.

21                                             CONCLUSION
22          For the reasons set out above, Plaintiff States respectfully request that this Court maintain

23   its order that EPA produce a privilege log identifying those records it has withheld from the record

24   based on privilege, and substantiating the basis for doing so. As noted, Plaintiff States are willing

25   ///

26   ///

27   ///

28   ///
                                                       7
              PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                            (Case No. 3:20-cv-04636-WHA)
      Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 8 of 13



 1   to work with EPA to provide reasonable accommodations in order to address EPA’s concerns

 2   that production of a privilege log will be burdensome.

 3

 4   Dated: November 5, 2020                               Respectfully submitted,

 5   XAVIER BECERRA                                        ROBERT W. FERGUSON
     Attorney General of California                        Attorney General of Washington
 6
     SARAH E. MORRISON
                                                           /s/ Kelly T. Wood
 7   ERIC KATZ                                             KELLY T. WOOD (admitted pro hac vice)
     Supervising Deputy Attorneys General                  CINDY CHANG (admitted pro hac vice)
 8   CATHERINE M. WIEMAN                                   Assistant Attorneys General
     ADAM L. LEVITAN                                       Washington Office of the Attorney General
 9   BRYANT B. CANNON                                      Environmental Protection Division
     LANI M. MAHER                                         800 5th Avenue, Suite 2000, TB-14
10                                                         Seattle, WA 98104-3188
     Deputy Attorneys General
                                                           Telephone: (206) 326-5493
11                                                         E-mail: Kelly.Wood@atg.wa.gov
     /s/ Tatiana K. Gaur_____________                      Attorneys for Plaintiff State of Washington
12   Tatiana K. Gaur, Deputy Attorney General
     Attorneys for Plaintiff State of California, by
13   and through Attorney General Xavier
14   Becerra and the State Water Resources
     Control Board
15
     For the STATE OF NEW YORK                             For the STATE OF COLORADO
16
     LETITIA JAMES                                         PHILIP J. WEISER
17   Attorney General of New York                          Attorney General of Colorado

18   /s/ Brian Lusignan                                    /s/ Carrie Noteboom
     BRIAN LUSIGNAN (admitted pro hac vice)                CARRIE NOTEBOOM (admitted pro hac vice)
19   Assistant Attorney General                            ANNETTE QUILL (admitted pro hac vice)
     Office of the Attorney General                        Ralph L. Carr Colorado Judicial Center
20   Environmental Protection Bureau                       1300 Broadway, 10th Floor
     28 Liberty Street                                     Denver, CO 80203
21   New York, NY 10005                                    Telephone: (720) 508-6000
     Telephone: (716) 853-8465                             E-mail: Carrie.noteboom@coag.gov
22   Fax: (716) 853-8579                                   E-mail: Annette.quill@coag.gov
     E-mail: brian.lusignan@ag.ny.gov
23

24

25

26

27

28
                                                       8
             PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                           (Case No. 3:20-cv-04636-WHA)
     Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 9 of 13



 1   For the STATE OF CONNECTICUT                       For the STATE OF ILLINOIS

 2   WILLIAM TONG                                       KWAME RAOUL
     Attorney General of Connecticut                    Attorney General of Illinois
 3
     /s/ Jill Lacedonia                                 /s/ Jason E. James
 4   JILL LACEDONIA, (admitted pro hac vice)            MATTHEW J. DUNN
     Assistant Attorney General                         Chief, Environmental
 5   Connecticut Office of the Attorney General         Enforcement/Asbestos Litigation Division
     165 Capitol Ave.                                   JASON E. JAMES (admitted pro hac vice)
 6   Hartford, CT 06106                                 Assistant Attorney General
     Telephone: (860) 808 5250                          69 W. Washington Street, 18th Floor
 7   E-mail: Jill.lacedonia@ct.gov                      Chicago, IL 60602
                                                        Telephone: (312) 814-0660
 8                                                      E-mail: jjames@atg.state.il.us

 9   For the STATE OF MAINE                             For the STATE OF MARYLAND

10   AARON M. FREY                                      BRIAN E. FROSH
     Attorney General of Maine                          Attorney General of Maryland
11
     /s/ Jillian R. O’Brien                             /s/ John B. Howard, Jr.
12   JILLIAN R. O’BRIEN, CA SBN 251311                  JOHN B. HOWARD, JR. *
     Assistant Attorney General                         Special Assistant Attorney General
13   6 State House Station                              Office of the Attorney General
     Augusta, ME 04333                                  300 Saint Paul Place, 20th Floor
14   Telephone: (207) 626-8800                          Baltimore, MD 21202
     E-mail: Jill.obrien@maine.gov                      Telephone: (401) 576-6970
15                                                      E-mail: jbhoward@oag.state.md.us

16   For the COMMONWEALTH OF                            For the STATE OF MICHIGAN
     MASSACHUSETTS
17                                                      DANA NESSEL
     MAURA HEALEY                                       Attorney General of Michigan
18   Attorney General of Massachusetts
                                                        /s/ Gillian E. Wener
19   /s/ Matthew Ireland                                GILLIAN E. WENER*
     MATTHEW IRELAND (admitted pro hac vice)            Assistant Attorney General
20   TURNER SMITH (admitted pro hac vice)               Michigan Department of Attorney General
     Assistant Attorneys General                        Environment, Natural Resources and
21   Office of the Attorney General                     Agriculture Division
     Environmental Protection Division                  P.O. Box 30755
22   One Ashburton Place, 18th Floor                    Lansing, MI 48909
     Boston, MA 02108                                   Telephone: (517) 335-7664
23   Telephone: (617) 727-2200                          E-mail: wenerg@michigan.gov
     E-mail: Matthew.ireland@mass.gov
24   E-mail: Turner.smith@mass.gov

25

26

27

28
                                                    9
            PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                          (Case No. 3:20-cv-04636-WHA)
     Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 10 of 13



 1   For the STATE OF MINNESOTA                       For the STATE OF NEVADA

 2   KEITH ELLISON                                    AARON D. FORD
     Attorney General of Minnesota                    Attorney General of Nevada
 3
     /s/ Peter N. Surdo                               /s/ Heidi Parry Stern
 4   PETER N. SURDO (admitted pro hac vice)           HEIDI PARRY STERN (admitted pro hac vice)
     Special Assistant Attorney General               Solicitor General
 5   Minnesota Attorney General                       Office of the Nevada Attorney General
     445 Minnesota St.                                555 E. Washington Ave., Ste. 3900
 6   Town Square Tower Suite 1400                     Las Vegas, NV 89101
     St. Paul, MN 55101                               E-mail: hstern@ag.nv.gov
 7   Telephone: (651) 757-1061
     E-mail: Peter.surdo@ag.state.mn.us
 8
     For the STATE OF NEW JERSEY                        For the STATE OF NEW MEXICO
 9
     GURBIR S. GREWAL                                   HECTOR BALDERAS
10   Attorney General of New Jersey                     Attorney General of New Mexico

11   /s/ Lisa Morelli                                   /s/ William G. Grantham
     LISA MORELLI, CA SBN 137092                        WILLIAM G. GRANTHAM
12   Deputy Attorney General                            Assistant Attorney General
     Environmental Permitting and Counseling            Consumer & Environmental Protection
13   R.J. Hughes Justice Complex                        Division
     P.O. Box 093                                       P.O. Drawer 1508
14   Trenton, NJ 08625                                  Santa Fe, NM 87504-1508
     Telephone: (609) 376-2804                          Telephone: (505) 717-3520
15   E-mail: Lisa.Morrelli@law.njoag.gov                E-mail: wgrantham@nmag.gov

16   For the STATE OF NORTH CAROLINA                    For the STATE OF OREGON

17   JOSHUA H. STEIN                                    ELLEN F. ROSENBLUM
     Attorney General of North Carolina                 Attorney General of Oregon
18
     /s/ Taylor H. Crabtree_______________              /s/ Paul Garrahan
19   DANIEL S. HIRSCHMAN                                PAUL GARRAHAN
     Senior Deputy Attorney General                     (admitted pro hac vice)
20   TAYLOR H. CRABTREE                                 Attorney-in-Charge
     (admitted pro hac vice)                            Natural Resources Section
21   Assistant Attorney General                         Oregon Department of Justice
     ASHER P. SPILLER                                   1162 Court St. NE
22   Assistant Attorney General                         Salem, OR 97301
     North Carolina Department of Justice               Telephone: (503) 947-4593
23   P.O. Box 629                                       E-mail: Paul.garrahan@doj.state.or.us
     Raleigh, NC 27602
24   Telephone: (919) 716-6400
     E-mail: tcrabtree@ncdoj.gov
25   E-mail: aspiller@ncdoj.gov

26

27

28
                                                   10
            PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                          (Case No. 3:20-cv-04636-WHA)
     Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 11 of 13



 1   For the STATE OF RHODE ISLAND                        For the STATE OF VERMONT

 2   PETER F. NERONHA                                     THOMAS J. DONOVAN, JR.
     Attorney General of Rhode Island                     Attorney General of Vermont
 3
     /s/ Alison B. Hoffman                                /s/ Laura B. Murphy
 4   ALISON B. HOFFMAN                                    LAURA B. MURPHY (admitted pro hac
     (admitted pro hac vice)                              vice) Assistant Attorney General
 5   Special Assistant Attorney General                   Vermont Attorney General’s Office
     Office of the Attorney General                       Environmental Protection Division
 6   150 South Main Street                                109 State Street
     Providence, RI 02903                                 Montpelier, VT 05609
 7   E-mail: ahoffman@riag.ri.gov                         Telephone: (802) 828-3186
                                                          E-mail: laura.murphy@vermont.gov
 8
     For the COMMONWEALTH OF                           For the STATE OF WISCONSIN
 9   VIRGINIA
                                                       JOSHUA L. KAUL
10   MARK R. HERRING                                   Attorney General of Wisconsin
     Attorney General of Virginia
11                                                     /s/ Gabe Johnson-Karp__________
     /s/ David C. Grandis_____________                 GABE JOHNSON-KARP
12   DONALD D. ANDERSON                                (admitted pro hac vice)
     Deputy Attorney General                           Assistant Attorney General
13   PAUL KUGELMAN, JR.                                Wisconsin Department of Justice
     Senior Assistant Attorney General                 Post Office Box 7857
14   Chief, Environmental Section                      Madison, WI 53702-7857
     DAVID C. GRANDIS (admitted pro hac vice)          Telephone: (608) 267-8904
15   Senior Assistant Attorney General                 Fax: (608) 267-2223
     Office of the Attorney General                    Email: johnsonkarpg@doj.state.wi.us
16   202 North Ninth Street
     Richmond, VA 23219
17   Telephone: (804) 225-2741
     E-mail: dgrandis@ oag.state.va.us
18
     For the DISTRICT OF COLUMBIA
19
     KARL A. RACINE
20   Attorney General for the District of Columbia
21   /S/ BRIAN CALDWELL__________
     BRIAN CALDWELL (admitted pro hac vice)
22   Assistant Attorney General
     Social Justice Section
23   Office of the Attorney General for the District of Columbia
     441 Fourth Street, N.W. Ste. #600-S
24   Washington, D.C. 20001
     Telephone: (202) 727-6211
25   E-Mail: Brian.Caldwell@Dc.Gov
26
     *Application for admission pro hac vice pending or forthcoming
27

28
                                                     11
             PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                           (Case No. 3:20-cv-04636-WHA)
     Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 12 of 13



 1                                     SIGNATURE ATTESTATION
 2            Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from each of the other signatories.

 4

 5   DATED: November 5, 2020                                 /s/ Tatiana K. Gaur
 6                                                           Tatiana K. Gaur

 7

 8

 9   LA2020302450
     63730093.docx
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        12
               PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF CHALLENGING ORDER REQUIRING A PRIVILEGE LOG
                                                                             (Case No. 3:20-cv-04636-WHA)
        Case 3:20-cv-04636-WHA Document 101 Filed 11/05/20 Page 13 of 13




                                  CERTIFICATE OF SERVICE

Case Name:        In re Clean Water Act Rulemaking

Case No.:         3:20-cv-04636-WHA




I hereby certify that on November 5, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:

                 PLAINTIFF STATES’ RESPONSE TO DEFENDANTS’ BRIEF
                  CHALLENGING ORDER REQUIRING PRIVILEGE LOG

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on
November 5, 2020, at Los Angeles, California.



                Beatriz Davalos                                 /s/ Beatriz Davalos
                  Declarant                                          Signature




LA2020302450
63520319.docx
